



AMENDED AND RESTATED
FOURTH SUPPLEMENT
TO MASTER LOAN AGREEMENT
(TERM LOAN)


THIS AMENDED AND RESTATED FOURTH SUPPLEMENT TO MASTER LOAN AGREEMENT (this
“Fourth Supplement”) is made and entered into as of June 29, 2017 (the “Closing
Date”), by and between HOME FEDERAL SAVINGS BANK (“Lender”) and HOMELAND ENERGY
SOLUTIONS, LLC, an Iowa limited liability company (“Borrower”), and supplements
and incorporates all of the provisions of that certain Amended and Restated
Master Loan Agreement, of even date herewith, between Lender and Borrower (as
the same may be amended, modified, supplemented, extended or restated from time
to time, the “MLA”). This Fourth Supplement amends, restates and replaces, but
is not a novation of that certain Fourth Supplement to Master Loan Agreement
dated as of February 28, 2014, between Borrower and Lender.
1.    Definitions. As used in this Fourth Supplement, the following terms shall
have the following meanings. Capitalized terms used and not otherwise defined in
this Fourth Supplement shall have the meanings attributed to such terms in the
MLA. Terms not defined in either this Fourth Supplement or the MLA shall have
the meanings attributed to such terms in the Uniform Commercial Code, as enacted
in the State of Minnesota, as amended from time to time.
“Term Loan” means the $30,000,000.00 term loan extended to the Borrower by the
Lender under the Term Note, this Fourth Supplement, and the MLA, as the same may
be amended, restated, extended, replaced or otherwise modified from time to
time.
“Term Note” means that certain Term Note of even date herewith in the original
principal amount of $30,000,000.00 evidencing the Term Loan, as the same may be
amended, restated, extended, replace or otherwise modified from time to time.
“Maturity Date” means December 31, 2022.
“Monthly Payment Date” means the first (1st) day of each calendar month.
“Bi-Annual Payment Date” means the last day of each June and December during the
term of the MLA and this Fourth Supplement.
2.    Term Loan. On the terms and conditions set forth in the MLA, this Fourth
Supplement, and the Term Note, Lender agrees on the date of this Fourth
Supplement to make a term loan to the Borrower in the amount of $30,000,000.00.
a.
Term. The term of the Term Loan shall run for a period beginning on the Closing
Date and end on the Maturity Date. On the Maturity Date, the unpaid principal
balance of the Term Loan, all accrued and unpaid interest thereon, and any and
all other amounts due and owing hereunder or under any other Loan Document
relating to the Term Loan shall be due and payable in full.






--------------------------------------------------------------------------------







b.
Purpose. The proceeds of the Term Loan may be used by Borrower to refinance
certain indebtedness owing to the Lender on the Closing Date and for costs
associated with the construction of the Project (as such term is defined in the
MLA). The Borrower agrees that the proceeds of the Term Loan are to be used only
for the purposes set forth in this Section 2(b).

c.
Interest Rate. Subject to the terms and conditions contained in the MLA, the
Term Note, and this Fourth Supplement, the Term Loan shall bear interest at a
fixed rate per annum equal to 4.79% (Lender’s cost of funds on the Closing Date
- 1.89% plus 290 basis points). The computation of interest, amortization,
maturity and other terms and conditions of the Term Loan shall be as provided in
the MLA and the Term Note, provided, however, that in no event shall the
applicable rate of interest on the Term Loan exceed the Maximum Rate.



d.
Payments. Beginning on August 1, 2017, and continuing on each Monthly Payment
Date thereafter until the Maturity Date, the Borrower shall pay to the Lender
monthly payments of accrued interest on the outstanding principal balance of the
Term Loan. Beginning on June 30, 2018, and continuing on each Bi-Annual Payment
Date thereafter until the Maturity Date, the Borrower shall pay to the Lender
equal payments of principal in the amount of Three Million and no/100 dollars
($3,000,000.00). Each principal payment on the Term Loan shall include payment
of accrued and unpaid interest on the Term Loan through the date of such
payment. The outstanding principal balance of the Term Loan, together with all
accrued interest, if not paid sooner, shall be due and payable in full on the
Maturity Date.

e.
Prepayment. Borrower may, at any time and from time to time, upon thirty (30)
days advance written notice to Lender, prepay the outstanding amount of the Term
Loan in whole or in part with accrued interest to the date of such prepayment on
the amount prepaid, without penalty or premium, except as and to the extent
specifically provided in this Section. In the event that the Term Loan is
refinanced at any time during the first thirty six (36) months following the
Closing Date, Borrower shall pay a prepayment fee for the amount(s) refinanced
equal to the “Make Whole Prepayment Fee” (defined below). The prepayment fee
shall be due and payable for each such advance payment made by Borrower, whether
made voluntarily or involuntarily, including any prepayment effected by Lender’s
acceleration of the Term Loan. Any prepayment does not otherwise affect
Borrower’s obligation to pay any other fees payable under the MLA, this Fourth
Supplement or the Term Note.

The “Make Whole Prepayment Fee” shall be an amount calculated as follows:
compare the Initial Reference Rate to the Final Reference Rate; (A) if the
Initial Reference Rate is less than or equal to the Final Reference Rate, the
prepayment fee is zero ($0.00); (B) if the Initial Reference Rate is greater
than the Final Reference Rate, the prepayment fee shall be calculated as
follows: (i) calculate an amortization schedule using the Initial Reference
Rate, the amount of the principal prepayment, the prepayment date and the
Maturity Date; because the “Fee End Date” (the third





--------------------------------------------------------------------------------





anniversary of the Closing Date) is prior to the Maturity Date, for purposes of
the calculation it is assumed that all scheduled repayments of principal due on
or after the Fee End Date are paid on the Fee End Date; (ii) calculate the
interest payment which will accrue on the advance payment of principal through
the Fee End Date at the Initial Reference Rate (“Initial Interest Amounts”);
(iii) calculate the interest payment which will accrue on the advance payment of
principal through the Fee End Date at the Final Reference Rate (“Final Interest
Amounts”); (iv) calculate the “Differential Interest Amount” for each interest
payment due through the Fee End Date by subtracting the Final Interest Amount
from the Initial Interest Amount for each such payment; and (v) calculate the
discounted present value of each Differential Interest Amount using the Final
Reference Rate as the discount rate. The prepayment fee shall be the sum of the
discounted present value of each Differential Interest Amount. As used in this
subsection, “Initial Reference Rate” means the annualized interest rate charged
to Borrower on the Term Loan on the proposed prepayment date; and “Final
Reference Rate” means the annualized interest rate Lender would allocate to fund
a new advance, on the date of prepayment, with similar scheduled repayment of
principal from the time of the advance payment through the Fee End Date,
assuming all scheduled repayments of principal due on or after the Fee End Date
are paid on the Fee End Date. Any prepayment does not otherwise affect
Borrower’s obligation to pay any fees due under this Agreement. No prepayment
fee shall be due to Lender for advance payments of principal made after the Fee
End Date.
3.    Default Interest. In addition to the rights and remedies set forth in the
MLA: (i) if the Borrower fails to make any payment to Lender when due, then at
Lender’s option in each instance, such obligation or payment shall bear interest
from the date due to the date paid at 2% per annum in excess of the rate of
interest that would otherwise be applicable to such obligation or payment; (ii)
upon the occurrence and during the continuance of an Event of Default beyond any
applicable cure period, if any, at Lender’s option in each instance, the unpaid
balances of the Loan shall bear interest from the date of the Event of Default
or such later date as Lender shall elect at 2% per annum in excess of the rate
of interest that would otherwise be in effect on the Loan under the terms of the
Term Note; (iii) after the maturity of the Loan, whether by reason of
acceleration or otherwise, the unpaid principal balance of the Term Loan
(including without limitation, principal, interest, fees and expenses) shall
automatically bear interest at 2% per annum in excess of the rate of interest
that would otherwise be in effect on the Loan under the terms of the Term Note.
Interest payable at the Default Rate shall be payable from time to time on
demand or, if not sooner demanded, on the last day of each calendar month.


4.    Late Charge. If any payment of principal or interest due under this Fourth
Supplement or the Term Note is not paid within ten (10) days of the due date
thereof, the Borrower shall pay, in addition to such amount, a late charge equal
to five percent (5%) of the amount of such payment.


5.     Changes in Law Rendering Certain LIBOR Rate Loans Unlawful. In the event
that any change in any applicable law (including the adoption of any new
applicable law) or any change in the interpretation of any applicable law by any
judicial, governmental or other regulatory body





--------------------------------------------------------------------------------





charged with the interpretation, implementation or administration thereof,
should make it (or in the good-faith judgment of Lender should raise a
substantial question as to whether it is) unlawful for Lender to make, maintain
or fund LIBOR Rate loans, then: (a) Lender shall promptly notify each of the
other parties hereto; and (b) the obligation of Lender to make LIBOR Rate loans
of such type shall, upon the effectiveness of such event, be suspended for the
duration of such unlawfulness. During the period of any suspension, Lender shall
make loans to Borrower that are deemed lawful and that as closely as possible
reflect the terms of the MLA.


6.    Maximum Amount Limitation. Anything in the MLA, this Fourth Supplement, or
the other Loan Documents to the contrary notwithstanding, Borrower shall not be
required to pay unearned interest on the Term Note or any of the Loan
Obligations, or ever be required to pay interest on the Term Note or any of the
Loan Obligations at a rate in excess of the Maximum Rate. If the effective rate
of interest which would otherwise be payable under the MLA, this Fourth
Supplement, the Term Note, or any of the other Loan Documents would exceed the
Maximum Rate, if any, then the rate of interest which would otherwise be
contracted for, charged, or received under the MLA, this Fourth Supplement, the
Term Note, or any of the other Loan Documents shall be reduced to the Maximum
Rate. If any unearned interest or discount or property that is deemed to
constitute interest (including, without limitation, to the extent that any of
the fees payable by Borrower for the Loan Obligations to Lender under the MLA,
this Fourth Supplement, the Term Note, or any of the other Loan Documents are
deemed to constitute interest) is contracted for, charged, or received in excess
of the Maximum Rate, then such interest in excess of the Maximum Rate shall be
deemed a mistake and canceled, shall not be collected or collectible, and if
paid nonetheless, shall, at the option of the holder of the Term Note, be either
refunded to Borrower or credited on the principal of the Term Note. It is
further agreed that, without limitation of the foregoing and to the extent
permitted by applicable law, all calculations of the rate of interest or
discount contracted for, charged or received by Lender under the Term Note, or
under any of the Loan Documents, that are made for the purpose of determining
whether such rate exceeds the Maximum Rate applicable to Lender, if any, shall
be made, to the extent permitted by applicable laws (now or hereafter enacted),
by amortizing, prorating and spreading during the period of the full term of the
Advances evidenced by the Term Note, and any renewals thereof all interest at
any time contracted for, charged or received by Lender in connection therewith.
    
7.    Security. The Borrower’s obligations hereunder and, to the extent related
thereto, the MLA, shall be secured as provided in the MLA and the other Loan
Documents.
8.    Events of Default. The occurrence and continuance of an Event of Default
under the MLA or under any other Loan Document is an “Event of Default” under
this Fourth Supplement and the Term Note.


9.    Remedies. In addition to the remedies and relief set forth herein, upon
the occurrence of an Event of Default or at any time thereafter, Lender may, at
its option, exercise any or all of the rights and remedies set forth in the MLA,
the Security Agreement, the Mortgage, and the other Loan Documents. The Lender
may also take any action or commence any proceeding at law or in equity which it
deems advisable for the protection of its interests to collect and enforce
repayment of the Term Loan.







--------------------------------------------------------------------------------





10.    Governing Law. This Fourth Supplement shall be governed by, construed and
enforced in accordance with the internal laws of the State of Minnesota without
regard to its conflicts of laws principles.


11.     Execution of Counterparts. This Fourth Supplement may be executed in any
number of counterparts and on telecopy counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same agreement.






[SIGNATURE PAGE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------







SIGNATURE PAGE FOR
AMENDED AND RESTATED
FOURTH SUPPLEMENT
TO MASTER LOAN AGREEMENT
(TERM LOAN)
BY AND BETWEEN
HOMELAND ENERGY SOLUTIONS, LLC
AND
HOME FEDERAL SAVINGS BANK


DATED: June 29, 2017


IN WITNESS WHEREOF, the parties have caused this Amended and Restated Fourth
Supplement to be executed by their duly authorized officers as of the date shown
above.
HOMELAND ENERGY SOLUTIONS,        HOME FEDERAL SAVINGS BANK,
LLC, an Iowa limited liability company        a federally chartered stock
savings bank
organized under the laws of the United
States








        
By:     /s/James Broghammer                 By:     /s/Eric Oftedahl        
James Broghammer                     Eric Oftedahl
Title: President/CEO                    Its: Vice President












STATE OF IOWA            )
                    ) ss.
COUNTY OF Chickasaw        )


On this 29th day of June, 2017, before me a Notary Public within and for said
County, personally appeared James Broghammer, to me known, who being by me duly
sworn, did say that he is the President of Homeland Energy Solutions, LLC, the
limited liability company named in the foregoing instrument, and that said
instrument was signed on behalf of said company by authority of its board and as
the free act and deed of said company.


/s/ Katherine J. Balk            
Notary Public





